            Case 2:20-cv-00966-NR Document 265 Filed 07/31/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                              :
 PRESIDENT, INC., et al.,                         :
                                                  : Civil Action No.: 2:20-cv-966-NR
                         Plaintiffs,              :
                                                  :
           v.                                     :
                                                  :
 KATHY BOOCKVAR, et al.,                          :
                                                  :
                         Defendants.              :

                           NOTICE OF ENTRY OF APPEARANCE

          Kindly enter the appearance of Sean R. Keegan, Esquire and Babst, Calland, Clements and

Zomnir, P.C. as counsel for Defendant Lebanon County Board of Elections, in the above-captioned

action.

                                                     Respectfully submitted,

                                                     BABST, CALLAND, CLEMENTS
                                                     and ZOMNIR, P.C.

 Date: July 31, 2020                                 /s/ Sean R. Keegan
                                                     Sean R. Keegan
                                                     PA I.D. No. 316707
                                                     skeegan@babstcalland.com
                                                     Two Gateway Center, 6th Floor
                                                     Pittsburgh, PA 15222
                                                     412-394-5400

                                                     Counsel for Defendant Lebanon County
                                                     Board of Elections

                                                     Also counsel for Armstrong County Board of
                                                     Elections, Bedford County Board of Elections,
                                                     Blair County Board of Elections, Centre
                                                     County Board of Elections, Columbia County
                                                     Board of Elections, Dauphin County Board of
                                                     Elections, Fayette County Board of Elections,
                                                     Huntingdon County Board of Elections,
                                                     Indiana County Board of Elections,
Case 2:20-cv-00966-NR Document 265 Filed 07/31/20 Page 2 of 3




                                 Lackawanna County Board of Elections,
                                 Lawrence County Board of Elections, Mercer
                                 County Board of Elections, Montour County
                                 Board of Elections, Northumberland County
                                 Board of Elections, Venango County Board of
                                 Elections and York County Board of Elections
                                 (appearances previously entered)
         Case 2:20-cv-00966-NR Document 265 Filed 07/31/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.



                                                  /s/ Sean R. Keegan
